Citation Nr: 1731302	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-23 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. What evaluation is warranted for recurrent subluxation or lateral instability residual to a right knee strain from May 8, 2009?

2. Entitlement to an evaluation higher than 10 percent for a limitation of motion residual to a right knee strain from May 8, 2009.

3. Entitlement to an extraschedular rating for residuals of right knee strain.

4. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978 and from July 1979 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In March 2013, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.

In September 2013, the Board denied entitlement to an initial rating higher than 10 percent for recurrent subluxation or lateral instability residual to a right knee strain from June 16, 2008 to May 7, 2009, and granted entitlement to an initial 10 percent rating for limitation of motion residual to a right knee strain from June 16, 2008 to May 7, 2009. The issues of what evaluation is warranted for recurrent subluxation or lateral instability residual to a right knee strain from May 8, 2009; entitlement to an evaluation higher than 10 percent for limitation of motion residual to a right knee strain from May 8, 2009; entitlement to an extraschedular rating for residuals of right knee strain; and entitlement to a total disability rating based on individual unemployability were remanded for additional development.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2013 remand, the Veteran was to be scheduled for a VA examination to determine the nature and severity of his current right knee disability. In the event the Veteran did not report for the examination, documentation was to be obtained which shows that notice scheduling the examination was sent to the last known address. 

In June 2015, VA requested a right knee examination. Information in the claims folder indicates the examination was cancelled as the Veteran failed to report. In a September 2015 statement, the Veteran stated he was sorry to miss his examination as he had been hurt and was in the hospital. He requested to reschedule. 

In October 2015, VA requested back, hip and knee examinations. On review, it appears this was for the left knee. Information in the claims folder indicates these examinations were also cancelled as the Veteran failed to report. 

Documentation in the claims folder shows the Veteran has missed multiple examinations, most of which were scheduled in connection with other claims. The Veteran was scheduled for a right knee examination on only one occasion and while he apparently failed to report, the claims folder does contain correspondence from the medical center advising him of the date and time of the June 2015 examination as directed in the prior remand. Thus, the Veteran must be given another opportunity to report for a VA right knee examination. See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (If notification of an upcoming VA examination is not explicitly of record then the presumption of regularity allowing VA to presume that the appellant was notified may not be applied.); Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and severity of current right knee disability. The Veteran's VBMS and Virtual VA files must be available to the examiner for review. 

In accordance with the latest worksheets for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints related to the right knee. As part of the physical examination, the examiner is specifically requested to test the range of motion of both knees in active motion, passive motion, weight-bearing and nonweight-bearing, or provide an explanation as to why it is not possible to do so. If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins. 

The examiner is also requested to address the impact of the Veteran's right knee disability on his ability to secure or follow a substantially gainful occupation. 

A complete rationale for any opinion expressed must be provided. 

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures at once. 

3. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issues. If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




